Citation Nr: 1017365	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-25 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for lung 
disease, to include asthma and chronic obstructive pulmonary 
disease (COPD).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which found that new and 
material evidence had not been submitted to reopen the 
Veteran's claim for service connection for lung disease, to 
include asthma and COPD.  

In February 2009, the Veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
at the Louisville RO before the undersigned Veterans Law 
Judge sitting in Washington, D.C.  A transcript of this 
hearing is in the Veteran's claims folder.


FINDINGS OF FACT

1.  In a final March 2006 rating decision, the RO denied the 
Veteran's claim of service connection for lung disease, to 
include asthma and COPD.

2.  Evidence received since the final March 2006 rating 
decision is cumulative of evidence previously submitted to 
agency decision makers, and does not relate, either by itself 
or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for lung disease, to include 
asthma and COPD.  


CONCLUSIONS OF LAW

1.  The March 2006 RO rating decision denying service 
connection for lung disease, to include asthma and COPD, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1100 (2009).


2.  The additional evidence presented since the March 2006 RO 
decision is not new and material, and the claim for 
entitlement to service connection for lung disease, to 
include asthma and COPD, is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the claimant of 
what is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

To provide adequate notice with regard to a claim to reopen, 
VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

In this case, the notification required was fulfilled by 
letters dated in December 2005 and March 2006.  In the 
December 2005 letter, the Veteran was advised of both the 
type of evidence needed to reopen his claim of service 
connection and what was necessary to establish entitlement to 
the claimed benefit.  This letter was sent before the last 
final denial of the Veteran's claim in March 2006.  When the 
RO construed statements from the Veteran and evidence 
received in May 2006 within the appeal period of the March 
2006 rating decision as a petition to reopen the claim for 
service connection for a lung disorder, the RO did not send 
the Veteran another notice letter.  Thus, the December 2005 
letter explained the bases for the prior denial of service 
connection, albeit referring to the denial of service 
connection in August 2002.  Nevertheless, the basis for each 
denial has remained the same over the years, i.e., that the 
crux of his case depended on his showing that he in fact had 
a lung disorder, to include asthma and COPD, which either 
occurred during, or was caused by, his military service, and 
that he would have to submit new and material evidence 
pertaining to this.  Although the RO did not send the Veteran 
a new letter in May 2006 after just having adjudicated his 
claim in March 2006, the Board concludes that because both 
the December 2005 notice letter and the March 2006 rating 
decision were so close in time to the May 2006 petition to 
reopen the claim, that a reasonable person could be expected 
to understand from the notice what was needed to reopen the 
claim.  See Sanders v. Nicholson, 487 F.3d 881, 877 (2007) 
rev'd on other grounds by Shinseki v. Sanders, --S.Ct.--
(2009) WL 1045952 (U.S.); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, 
under the circumstances of this case, the Board concludes 
that there was no prejudice to the Veteran in not providing a 
separate notice letter in May 2006.

In a letter dated in March 2006, before his claim was 
adjudicated in February 2007, the Veteran was informed as to 
how a disability rating and effective date would be assigned 
should his claim be reopened and service connection granted.  
Thus, this letter met the timing requirements by being sent 
before the adjudication.  Moreover, the content of the notice 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  

Thus, in this case, the notice letters fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The Veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
defect in the timing of notice.

Factual Background

The Veteran's service treatment records, encompassing his 
period of active service from 1974 to 1976, make no mention 
of either complaints of, clinical findings pertaining to, or 
diagnoses pertaining to a lung disorder, to include asthma 
and COPD.  The Veteran did provide a history of hay fever in 
August 1974, and he was also treated for an upper respiratory 
infection in September 1974.  Clinical examination of the 
Veteran in May 1976 was normal.

In August 2001 the Veteran sought service connection for lung 
disease, to include asthma.  See VA Form 21-526.

Several private medical records show that the Veteran was 
afforded treatment for respiratory disorders.  These include 
an April 1997 physician letter in which it was noted that the 
Veteran suffered from chronic bronchitis, asthma, and had had 
an abnormal chest X-ray.  It was also reported that the 
Veteran had a history of childhood asthma, and that his 
history of heavy smoking as an adult led the Veteran to 
develop chronic respiratory symptoms.  A May 1997 physician 
letter stated that the Veteran likely had obstructive lung 
disease with some interstitial markings.  A May 1999 hospital 
discharge summary included diagnoses of left lower lobe 
pneumonia and tobacco abuse.  A November 1999 medical record 
also reported a history of childhood asthma.  A May 2000 
primary care note includes a diagnosis of asthma.

The RO denied the Veteran's service connection claim for lung 
disease, to include asthma and COPD, in August 2002.  The 
Veteran was notified of this decision in August 2002 and did 
not appeal the decision.

The Veteran sought to reopen his claim in November 2005.  A 
VA outpatient medical record, dated in February 2003, showed 
that the Veteran was seen following a recent COPD 
exacerbation.  The diagnosis was COPD exacerbation, resolved.  
A March 2003 VA pulmonary clinic note included diagnoses of 
severe chronic obstructive pulmonary disease and recurrent 
pneumonia.

In a March 2006 rating decision, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for lung disease, to include asthma and COPD, noting that 
there was no evidence that the Veteran's claimed lung 
disease, to include asthma and COPD, either occurred during, 
or was caused by, his military service.  Following notice of 
this decision in March 2006, the Veteran did not perfect an 
appeal.

The evidence on file dated subsequent to the RO's March 2006 
final decision and concerning the Veteran's application to 
reopen the claim for service connection for a lung disorder 
consists of private and VA outpatient medical records.  The 
private medical records include a June 1994 history and 
physical record, which includes a diagnosis of bronchial 
asthma exacerbation, rule out bronchitis.  The report also 
noted that the Veteran had a history of bronchial asthma 
since childhood.  A March 1999 primary care note includes 
diagnoses of COPD, bronchitis, and asthma.  A November 2002 
history and physical report includes a diagnosis of COPD; the 
Veteran had been admitted for complaints of chest pain.  A 
January 2003 discharge summary includes discharge diagnoses 
of acute bronchitis, COPD exacerbation, and respiratory 
distress resolved.  Also, a letter from a private physician, 
dated in August 2008, notes that the Veteran's suffered from 
many problems, including oxygen-dependent COPD and asthma.

VA medical records associated with the Veteran's subsequent 
to March 2006 include a June 2006 outpatient medical record 
which includes a diagnosis of COPD/asthma.  
During the February 2009 video conference hearing, the 
Veteran testified that his claimed lung disorder started 
during his military service.  See page three of hearing 
transcript (transcript).  He added he was treated for lung 
problems while in the service, as well as shortly thereafter.  
See page four of transcript.  The Veteran also claimed to 
have been treated at a local health center in his hometown, 
Jamestown, Kentucky, a few months after his serviced 
separation.  See page five of transcript.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, in order to reopen a claim which has been denied by a 
final decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).
Analysis

Service connection for lung disease, to include asthma and 
COPD, was last finally denied by the RO in March 2006.  At 
that time the RO found that there was no evidence that the 
Veteran's claimed lung disease, to include asthma and COPD, 
either occurred during, or was caused by, his military 
service.  Essentially, the RO found no evidence of a lung 
condition in service or any evidence of a nexus between the 
Veteran's military service and his asthma and COPD.  The 
March 2006 RO decision was not perfected on appeal and is 
final.  38 U.S.C.A. § 7105.  The claim may not be reopened 
unless new and material evidence is received.  38 U.S.C.A. 
§ 5108.  Thus, for the evidence to be new and material in 
this case, it must relate to the unestablished fact that a 
lung disorder, to include asthma and COPD, either occurred 
during the Veteran's military service or that such a disorder 
was caused by the Veteran's military service.  In other 
words, that a nexus relationship exists between a current 
lung disorder and the Veteran's military service.

The evidence received since the March 2006 RO decision does 
not relate to a previously unestablished fact that would tend 
to substantiate the Veteran's claim.  Significantly, the 
material associated with the claims folder since March 2006, 
while clearly documenting that the Veteran indeed suffers 
from various lung-related problems, including asthma, COPD, 
and bronchitis, fails to reveal a medical nexus between 
either of these disorders and the Veteran's active military 
service.  Again, the Board notes that, with the exception of 
an isolated September 1974 treatment record noting that the 
Veteran was seen for an upper respiratory infection, the 
Veteran's service treatment records are totally absent of any 
lung-related findings whatsoever.

While the record is replete with medical reports showing 
diagnoses of asthma and COPD, none include a nexus opinion 
linking the disorder to the Veteran's military service.  As 
also noted above, to reopen the claim for service connection 
for the lung disorder, medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability is necessary.  Gutierrez.  Such evidence has not 
been submitted.

Regarding the Veteran's claim for entitlement to service 
connection, he is a layperson, and his statements alone 
cannot constitute medical evidence, as opinions regarding 
diagnosis or nexus require medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His assertions, by 
themselves, cannot constitute competent evidence that tends 
to substantiate the unestablished fact needed to reopen his 
claim.  Accordingly, new and material evidence has not been 
received to reopen the Veteran's claim of service connection 
for lung disease, to include asthma and COPD.


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for lung disease, to include 
asthma and COPD, the appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


